PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/459,033
Filing Date: 1 Jul 2019
Appellant(s): Quijano et al.



__________________
Dawn Jos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Appellant’s assertion that claims 1-9 and 15-20 were improperly rejected under 35 USC 102(a)(1) as being anticipated by Terrill et al. (PG Pub. No. US 2014/0273344 A1), the Examiner respectfully disagrees.
Argument 1: In Section IV, page 5, directed to claim 1, Appellant argued that “Appellant respectfully submits that the Examiner improperly rejected Claims 1-9 because Terrill fails to teach all of the limitations of Claim 1. Specifically, Terrill fails to teach the limitation “wherein the second clip has a sawn or lased edge on a second side of the second clip, wherein the second side of the second clip opposes the first side of the second clip” as required by Claim 1” and “In forming the rejection, the Examiner equates the second clip to 420 and the first side to the right hand side of Fig. 4 of Terrill, where the clip 420 is attached to the lead 410. The opposite side of the clip foot does not have a sawn edge as is evident from Fig. 4. The tie bars of Terrill may have a sawn edge, but that edge is not opposite the foot portion side of clip 420. Fig. 8 does not show that the tie bar is opposite the foot side of the clip 420 either.”
The Examiner offers the following response:
In the final rejection dated 3/30/2021, package component 420 of Terrill is correlated to the second clip of claim 1, and package component 402 is correlated to the lead frame of claim 1.  Clip 420 includes a foot portion adhered to lead frame 402 (see ¶ 0041 and fig. 4: clip portion 420a coupled to 
As acknowledged by the Appellant, Terrill further teaches that tie bars implicitly include a sawn edge (see ¶ 0037: the tie bars are sawed or cut automatically).  Terrill further teaches that the tie bars are part of the clip (¶ 0037: “The tie bars of the clips 420a and 420b are designed such that when doing the package saw operation…).  As shown in fig. 8 of Terrill, the tie bars are coplanar with upper portions of 420a/420b. In the final rejection, the Examiner equated the second side of clip 420 as a “high side” (see page 3 lines 11-12 of the final rejection gated 3/30/2021), rather than the left side of 420 as asserted by the Apellant.  Since the tie bars are coplanar with upper portions of 420a and 420b, are part of the second clip 420, and are opposite from the foot portion of 420 (high/low), the sawn tie bar edge meets the claims limitations “a second clip having a clip foot adhered to the lead frame on a first side of the second clip”, “the second clip has a sawn or lased edge on a second side of the second clip”, and “wherein the second side of the second clip opposes the first side of the second clip”.
The Examiner notes that in the Appeal brief, the Appellant states “the term side has an ordinary and customary meaning to refer to a vertical side or a directional portion of something” (see page 7 lines 27-28).  In the instant specification, element 138 of second clip 130 is defined as a “high side” (page 6 lines 5-6: “The second clip 130 includes a tilted pillar 136 extending from the first clip foot 132 of the second clip 130 to a high side 138 of the second clip 130.”)  As seen in fig. 1 of the instant application, element 138 is an upper portion of clip 130, and element 132 is a foot portion of clip 130.  Sawn or lased edge 154 is disposed on an edge of 138, extending from a bottom surface corner to a top surface corner of clip 130.  In this figure, elements 132 and 138 are on opposite directional sides of clip 130 in the context of right and left sides, as well as low and high sides.  Based ¶¶ 0020-0025 (pages 5-8) of the 

[AltContent: textbox (Low/first side of 130)][AltContent: textbox (High/second side of 130)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    470
    941
    media_image2.png
    Greyscale

Terrill similarly teaches that the foot portion of clip 420 is on a low side of 420 (portion of 420 adhered to lead frame 402, equivalent to element 132 in fig. 1 of the instant application), and that the sawn tie bar portion of clip 420 is on a high side of 420 (equivalent to element 138 in fig. 1 of the instant application).  The Examiner notes that the cross-section of fig. 4 does not include a tie bar portion, and therefore does not show the sawn edge.  However, fig. 8, which is an isometric view of stack die package 400, shows the sawn package from a different perspective.  This perspective includes the tie bar portions of clip 420, which extend to the sawn edges of package 400.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second/high side of 420)][AltContent: textbox (First/low side of 420)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    301
    508
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (First/low side of 420 with clip foot)][AltContent: arrow][AltContent: textbox (Second/high side of 420 with sawn tie bar edges)]
    PNG
    media_image4.png
    493
    552
    media_image4.png
    Greyscale



Argument 2: In Section IV, page 7, directed to claim 1, Appellant argued that “Similarly in Fig.6, the clip 620 does not have a sawn edge opposite the foot portion side (adhered to lead 612). Therefore, again, Terrill fails to teach the limitation “wherein the second clip has a sawn or lased edge on a second side of the second clip, wherein the second side of the second clip opposes the first side of the second clip”.
The Examiner offers the following response:
Fig. 6 of Terrill illustrates package 600, which differs from package 400 of fig. 4 in the arrangement of the upper and lower die.  As seen in fig. 6, upper and lower die 614 and 618 are vertically offset, while in fig. 4, upper and lower die 414 and 418 are vertically aligned.  Clip 616a/616b of fig. 6 corresponds to clip 416 of fig. 4, and clip 620 of fig. 6 corresponds to clip 420a/420b of fig. 4.  In ¶ 0052, Terrill discloses that “package 600 can be utilized or implemented in any manner similar to that described herein.“  In ¶ 0058, Terrill discloses a clip frame including eight sets of second clips 420a/420b connected together with ties bars.  Therefore, Terrill contemplates package assembly 600 including tie bar portions connecting a plurality of second clips 620.  In a subsequent sawing operation (¶ 0047), such tie bars are cut, such that second clip 620 has a sawn or lased tie bar edge on a second (upper) side of the second clip 620.  For these additional reasons, claim 1 and the claims dependent thereon are unpatentable over Terrill.

Argument 3: In Section IV, pages 7-8, directed to claim 1, Appellant argued that “In addition, for the sake of argument, even if the “side” is the top surface of the clip 420, there is no sawn edge on the top surface of clip 420. Instead, the sawn “edge” is on the tie bar of the clip 420 vertically. Tie bar is not a clip, and instead, it is an extension from the clip to connect to an adjacent clip before singulation.”
The Examiner offers the following response:
As discussed above, Terrill discloses that the tie bars are part of second clip 420a/420b (¶ 0037: “The tie bars of the clips 420a and 420b are designed such that when doing the package saw operation, the tie bars are sawed or cut automatically.”).  Furthermore, the Appellant has acknowledged that tie bars are part of second clip 420 (Appeal Brief, page 7 line 30 through page 8 line 1: “Instead, the sawn “edge” is on the tie bar of the clip 420 vertically”).  Furthermore, the Examiner notes that the vertical edge of the tie bar inclusively extends from the bottom surface of 420 to the top surface of 420.  Therefore, the sawn edge is on the tie bar portion of the second clip 420.  Furthermore, the sawn surface includes an edge of the bottom surface, extends along a lateral surface, and includes an edge of the top surface of clip 420.  Therefore, regardless of whether the opposing sides recited in claims are interpreted to be high and low sides as illustrated in the figures of the instant application, or top and bottom surfaces as contemplated by the Examiner in the Advisory Action dated 7/30/2021, clip 420 of Terrill meets the limitations of “a second clip having a clip foot adhered to the lead frame on a first side of the second clip”, “wherein the second clip has a sawn or lased edge on a second side of the second clip”, and “wherein the second side of the second clip opposes the first side of the second clip”.

Argument 4: In Section IV, page 8, directed to claim 15, Appellant argued that “Specifically, Terrill fails to teach the limitation “wherein the second clip includes a sawn or lased edge at a second side of the second clip opposing the first side of the second clip” as required by Claim 15. In forming the rejection, the Examiner equates the second clip to 420 and the first side to the right hand side of Fig. 4 of Terrill, where the clip 420 is attached to the lead 410. The opposite side of the clip foot does not have a sawn edge as is evident from Fig. 4. The tie bars of Terrill may have a sawn edge, but that edge is not opposite the foot portion side of clip 420. Fig. 8 does not show that the tie bar is opposite the foot side of the clip 420 either.”
The Examiner offers the following response:
This argument is equivalent to Argument 1.  AS discussed above, clip 420 includes an opposite side of the clip foot having a tie bar with a sawn edge.  The Examiner maintains that claim 15 and the claims dependent thereon are unpatentable over Terrill for the same reasons.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BRIAN TURNER/ 
Examiner, Art Unit 2894
January 5, 2022

Conferees:
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894                                                                                                                                                                                                        
Helal Algahaim
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.